Citation Nr: 0905848	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a left hand medial and ulnar sensory injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a
July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted compensation under 38 U.S.C.A. 
§ 1151, and assigned an initial 10 percent rating effective 
November 2, 1997.  During the pendency of this appeal, 
jurisdiction of the veteran's claims file was transferred to 
the RO in Portland, Oregon.

Also, while the veteran indicated in correspondence received 
in April 2007 that he wanted a travel board hearing, he 
subsequently notified the Board in August 2007 that he no 
longer wished to have a hearing.  So his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondences received in March 2005 and February 2009, 
the veteran and his representative have stated that the 
veteran's left hand medial and ulnar sensory injury has 
worsened.  The Board notes that the veteran's most recent 
fee-based examination report is dated May 2005.  VA's General 
Counsel has indicated that, when, as here, it is asserted the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 
1995).  VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous examination where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  See also Snuffer v. Gober, 
10 Vet. App. 400 (1997).  Therefore, the RO should schedule a 
new VA examination to assess the nature and severity of the 
veteran's left hand medial and ulnar sensory injury.

In addition, the Board notes that records of treatment are 
current through January 2001.  Ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or AMC 
should obtain treatment records pertaining 
to the veteran's left upper extremity, if 
they exist.  In this regard, the Board 
notes that the veteran's most recent VA 
outpatient records are January 2001 mental 
health notes from the Mission Valley, CA, 
outpatient clinic, but the veteran 
currently resides in Oregon.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the service-
connected disability.  The claims folders 
must be made available to and reviewed by 
the examiner.

All appropriate tests should be conducted, 
and all clinical manifestations should 
reported in detail.  The examiner should 
characterize the level of impairment to 
motor function, tropic changes, sensory 
disturbances, loss of reflexes, pain, or 
muscle atrophy associated with the 
disability.  The examiner should also 
indicate whether any incomplete paralysis 
was mild, moderate, moderately-severe or 
severe, and render an opinion as to the 
impact that the service-connected 
disability has on the veteran's industrial 
adaptability.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




